Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 19 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     
                     SirHead Quarters before York 19th October 1781.
                  
                  Your Excellencys letter of the 17th redoubles my affliction at being deprived of the happiness of embracing you on Shore, by informing me that a violent indisposition is the cause—I entreat Yr Excelly to accept the sincere and ardent vows which I make for your recovery and the preservation of a Health so dear to our two Nations—I would not delay a moment to wait upon Yr Excellency, and assure you in person of all my regret on this occssion, if the definitive signature of the Capitulation which I expect will take place to day—did not deprive me of the power.
                  I have read with attention the intelligence which has been transmitted to Yr Excelly thro the Channels of Genl Heath & Govr Lee—at the same time that I approve the precaution of those Gentlemen in communicating every intelligence that relates to the Enemys movements—I beg leave to assure Yr Excelly—that I have not the least disquiet on the subject knowing by experience how doubtful such relations generally are.  It appears to me above all improbable that an expedition in the Jerseys shd be undertaken concomitantly with the pretended one against Yr Excellencys fleet.
                  Mr de Grandchain assisted yesterday in digesting the Articles of Capitulation; as soon as this business is terminated I propose to do myself the honor of waiting upon Yr Excelly on board.
                  
               